tcmemo_2005_225 united_states tax_court denis h dieker jr and shirley j dieker et al commissioner of internal revenue respondent petitioners v docket nos filed date jack d flesher gregory l franken and gregg c goodwin for petitioners ann l darnold for respondent memorandum opinion gerber chief_judge these cases were consolidated for purposes of trial briefing and opinion for and 1cases of the following petitioners are consolidated herewith john r pierce and sandee pierce docket no steven a nienke and vickie l nienke docket no respondent determined the following deficiencies in petitioners’ federal_income_tax petitioners deficiency denis h dieker jr and shirley j dieker john r pierce and sandee pierce steven a nienke and vickie l nienke dollar_figure big_number big_number dollar_figure big_number big_number after concessions the sole issue for our consideration is whether a liability claimed through petitioners’ s_corporation met the requirements of the all-events test including the economic_performance principles of sec_461 background these cases were submitted fully stipulated under rule and the stipulated facts are so found all petitioners resided in kansas at the time their respective petitions were filed collectively petitioners own national contractors inc national an s_corporation that operates a construction business in wichita kansas at all pertinent times national was owned as follows 2petitioners concede the deficiencies for the taxable_year and certain other adjustments to income for the taxable_year 3unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure shareholder amount steven a nienke vickie l nienke john r pierce denis h dieker jr total on or around date national contracted with prairie view unified school district the district to perform construction work at the prairie view middle school and performing arts center construction_contract for dollar_figure as part of the construction_contract national was required to obtain a performance bond on or around date national and fidelity deposit co of maryland f d entered into a separate agreement for an dollar_figure performance bond the performance bond in the event that national failed to complete the construction work for the project f d agreed to act as surety to the district and was obligated to complete the project in addition in a contemporaneous agreement petitioners national and midwest drywall co inc collectively the indemnitors agreed to indemnify f d for any costs incurred under the performance bond the indemnity agreement on date the district informed national that it was terminating its employment asserting that sufficient cause existed under the terms of their contract at that time the 4midwest drywall co inc is a company in which petitioners have an interest project had not been completed and the district had paid national dollar_figure of the original dollar_figure contract_price f d contracted with crossland construction co to demolish defective construction performed by national and to complete the project in accordance with the specifications under the construction_contract f d’s counsel and national through its chairman petitioner steven nienke exchanged during several letters in an attempt to resolve the controversy over the parties’ obligations under the performance bond and the indemnity agreement in a date letter f d’s counsel demanded that the indemnitors pay dollar_figure million in costs incurred by f d and notified national that f d expected to incur approximately dollar_figure million in additional costs without considering any payments that might be received from the district under the contract on date national acknowledged that f d was expecting a dollar_figure million performance bond loss but national also asserted defenses that might obviate its payment of damages national and the other indemnitors also proposed to settle any dispute with f d for dollar_figure million on date f d rejected the proposed settlement and made a counterproposal to settle for dollar_figure million plus interest and any additional unpaid_losses on date national acknowledged it had obligations under the parties’ agreement and offered to settle for an initial payment of dollar_figure and dollar_figure each month thereafter until f d’s cost to complete the project had been reimbursed not to exceed dollar_figure million on date national proposed to settle for dollar_figure million payable from through with incentive credits for early payments also in the date letter national admitted that its obligation at that time to f d under the indemnity agreement and the performance bond was over dollar_figure on date f d proposed adjustments to the payment plan and incentive structure as follows payments of dollar_figure from to or dollar_figure if paid in full on or before date as of date f d had incurred over dollar_figure in its attempt to complete the construction_project on or around date f d sued the indemnitors under the indemnity agreement for dollar_figure representing the costs f d incurred to complete the construction_project on date national agreed to pay dollar_figure to f d in two installments with dollar_figure to be paid within days after the agreement was signed and dollar_figure to be paid on or before date in a separate settlement agreement among national the district and f d the district agreed to pay f d a portion of the remaining outstanding amount due under the original construction_contract between national and the district national timely filed a form_1120s u s income_tax return for an s_corporation using the accrual and percentage-of- completion methods_of_accounting national claimed a dollar_figure million reduction of income in the form of cost_of_goods_sold which represented the amount owed by national to f d under the indemnity agreement thereafter national filed an amended form_1120s claiming an additional dollar_figure reduction of gross_income thereby increasing the reduction to dollar_figure petitioners timely filed their federal_income_tax returns claiming their proportionate shares of the dollar_figure reduction of income discussion the parties agree that as of date national was obligated to f d for the reasonable costs incurred by f d as surety under the performance bond to complete the construction_project the parties also agree that as of date national admitted that it had an obligation to f d of more than dollar_figure the parties disagree as to whether national’s obligation as of date met the all-events test for accrual including the requirements of sec_461 to decide this issue we must determine as of date whether the fact of a liability could be determined the amount of that liability could be determined with reasonable accuracy and economic_performance occurred with respect to that liability generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the burden_of_proof may shift to the commissioner under sec_7491 in certain circumstances petitioners do not contend and have not established that sec_7491 applies in this case accordingly petitioners must show their entitlement to the claimed deductions see rule a the taxpayer’s method of tax_accounting determines the taxable_year for which deductions are proper sec_461 national elected the accrual_method of accounting which is a permitted tax_accounting method sec_446 generally an accrual_method taxpayer is entitled to a deduction in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1 c ii a a i income_tax regs see sec_461 121_tc_273 in their briefs the parties denominated the disputed dollar_figure a deduction in spite of national’s treatment of the item as cost_of_goods_sold cost_of_goods_sold however is used to reduce sales receipts to arrive at gross_income it is not a deduction from gross_income see sec_1_61-3 income_tax regs despite this contradiction under the accrual_method the economic_performance requirement must be met for an item to be deducted or included in cost_of_goods_sold sec_1 c ii b a income_tax regs accordingly we look to whether economic_performance has occurred with respect to the dollar_figure obligation all-events test in order for petitioners to be entitled to deduct their portion of the dollar_figure passthrough from national they must show that the item meets the requirements of the all-events test to satisfy that test they must show that all events have occurred which determine the fact of a liability and that the amount of the liability can be determined with reasonable accuracy sec_461 see restore inc v commissioner tcmemo_1997_571 affd 174_f3d_203 11th cir spitzer columbus inc v commissioner tcmemo_1995_397 5the parties stipulated that national reported the liability as part of cost_of_goods_sold petitioners however on brief contend that the only description of the dollar_figure item was on the amended form_1120s as py accrued loss on liability the distinction petitioners make is of no consequence because the standard for accrual is the same irrespective of whether the item is a deduction loss or part of cost_of_goods_sold 6the parties have not indicated that the amounts of the redetermined deficiencies will depend upon whether the dollar_figure item is determined to be a deduction or part of cost_of_goods_sold accordingly we find it unnecessary to decide that question a fact of liability for an item to be deductible the fact of liability must be firmly established fixed and certain and fixed and absolute colonial wholesale beverage corp v commissioner tcmemo_1988_405 and cases cited therein affd 878_f2d_23 1st cir it is well established that liabilities may not be accrued while they are still contingent 84_tc_969 and cases cited therein however a contingency limited to the timing of the required_payment may not prevent an item from satisfying the all-events test restore inc v commissioner supra citing 476_us_593 respondent contends that the litigation and the related correspondence between national and the other litigants indicate that the liability remained in dispute into and thus remained contingent on date respondent is correct to the extent that the correspondence between f d and national before date reflected a continuing dispute regarding whether national was liable to f d under the indemnity agreement and that national was making a settlement offer in hopes of avoiding litigation contrary to respondent’s contention however all of the correspondence beginning with the date letter indicates that national recognized an obligation to f d under the indemnity agreement in that regard petitioners and respondent stipulated that national acknowledged by the end of taxable_year that it had an obligation to f d under the indemnity agreement following the date letter the remaining differences focused mainly upon the aspects of payment such as timing an aspect that will not prevent the items from satisfying the all- events test see united_states v hughes props inc supra pincite the fact that the litigation was not resolved does not ipso facto indicate that national disputed whether it had an obligation under the indemnity agreement it should be noted that the parties to this case stipulated that national recognized its obligation to f d under the indemnity agreement by the end of national and f d’s continuing disagreement concerned aspects of the terms of the obligation however the existence of the liability was not contested and could be established with reasonable certainty in this case all of the events had occurred to establish a liability f d and national entered into an indemnity agreement circumstances arose necessitating performance under the indemnity agreement and national was obligated to pay f d under the indemnity agreement accordingly the dollar_figure claimed reduction to income was not a contingent_liability as respondent contends the fact of liability could be established as of date b amount of the liability the amount of the liability must be determinable with reasonable accuracy sec_461 respondent argues that at the end of there was disagreement as to the amount national would be required to pay we hold that any uncertainty that remained as of date was insufficient to preclude a deduction for the regulations address uncertainty as to the amount of a liability as follows while no liability shall be taken into account before economic_performance and all of the events that fix the liability have occurred the fact that the exact amount of the liability cannot be determined does not prevent a taxpayer from taking into account that portion of the amount of the liability which can be computed with reasonable accuracy within the taxable_year for example a renders services to b during the taxable_year for which a charges dollar_figure b admits a liability to a for dollar_figure but contests the remainder b may take into account only dollar_figure as an expense for the taxable_year in which the services were rendered sec_1 a ii income_tax regs as discussed above national acknowledged that it had an obligation to f d under the indemnity agreement the litigation and the related correspondence between f d and national reflected that there was disagreement about the total amount for which national might be liable however the date letter shows that national admitted its obligation was over dollar_figure under the indemnity agreement even though national acknowledged it was liable for at least dollar_figure under the indemnity agreement respondent contends that the total amount of national’s liability was uncertain the total amount continued to be in dispute because of among other things the district’s demands regarding completion of the project while it is true that national’s total obligation with regard to the completed construction remained uncertain at the end of that did not alter the fact that national’s acknowledged minimum obligation to f d under the indemnity agreement was dollar_figure the dollar_figure constitutes an uncontested amount similar to the dollar_figure uncontested amount described in the regulations see sec_1 a ii income_tax regs the liability is thus determinable with reasonably accuracy to the extent of the uncontested dollar_figure amount economic_performance the all_events_test will not be treated as met any earlier than when economic_performance occurs sec_461 the occurrence of economic_performance depends upon the circumstances underlying a liability or the obligations a liability creates see sec_461 in that regard respondent argues that the liability arose out of national’s alleged breach of the indemnity 7the parties stipulated for purposes of this case that national recognized it had an obligation to f d of more than dollar_figure under the indemnity agreement as of date agreement petitioners argue that the liability arose because of f d’s performance under the performance bond and the indemnity agreement we agree with petitioners an analysis of national’s contractual obligations under the various agreements is helpful in our consideration of the nature of the dollar_figure claimed by national national and the district entered into the construction_contract which also required national to obtain a performance bond national breached its obligation to properly complete the construction_contract it was not that failure to perform however that gave rise to national’s dollar_figure obligation to f d national’s failure to perform its construction obligation to the district gave rise to a separate set of contractual obligations between national and f d f d became obligated to perform under its performance bond with national which in turn caused national to become obligated to indemnify f d as acknowledged by respondent the consideration in the bond and the indemnity contract was f d’s promise to complete the project in exchange for national’s promise to pay a fee and to indemnify for the costs f d incurred in its performance under the indemnity agreement national’s inability to meet its obligations to the district was the condition_precedent to f d’s performance respondent contends that the performance bond agreement in effect was a third party beneficiary contract under which national received no consideration respondent in making that contention overlooks the fact that the separate contractual obligations between f d and national had mutual exchanges of consideration a third party beneficiary contract is one that directly benefits a third party and that provides the third party with a right to sue the original contracting parties for breach black’s law dictionary 8th ed the only potential third party beneficiary in this case would be the district which might have had a right to sue f d if f d had failed to fulfill its obligations under the performance bond therefore f d agreed to complete national’s performance for the project in exchange for national’s agreement to reimburse f d for all costs incurred respondent also contends that national’s dollar_figure obligation arose because of its breach of the indemnity agreement respondent therefore asserts that economic_performance occurs when payment is made as described in sec_1_461-4 income_tax regs however national only failed to meet its contractual obligation with the district by date national and f d were continuing to negotiate the timing and total amount of payments under the indemnity agreement no breach of contract had been alleged or occurred respondent in support of his contention that national breached or failed to perform its contractual obligation to f d relies on f d’s allegations of breach of contract in its date complaint concerning the performance bond and indemnity contract respondent’s reasoning is unconvincing f d’s allegations in its date pleading were made after national acknowledged its dollar_figure indemnity obligation to f d allegations of breach of contract after the close of would not affect the status of national’s recognition of the liability in accordingly we reject respondent’s contention that the liability arose out of a breach of contract with respect to the accrual of a deduction arising in connection with the providing of services economic_performance occurs as the services are provided sec_461 sec_1_461-4 income_tax regs services provided to a taxpayer also include services provided to another person at a taxpayer’s direction sec_1_461-4 income_tax regs we have already decided that the liability arose out of f d’s promise to perform under the performance bond respondent contends that if the performance bond and the indemnity agreement are to be considered separate from the construction_contract then we should view f d’s services as having been rendered to the district in that regard the work or services performed by f d in completing the construction_contract is a benefit to national and economic_performance occurs as f d performs the services ie as f d completes construction of the project the parties stipulated that as of date f d had incurred over dollar_figure in costs relating to its efforts to complete the project therefore economic_performance had occurred with respect to dollar_figure during conclusion because we have found that the requirements of the all- events test were met in and that economic_performance occurred in the dollar_figure liability had accrued and was deductible for national’s and therefore petitioners’ tax years see sec_461 decisions will be entered under rule
